Citation Nr: 0939224	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-29 224	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both legs.

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
October 1971.  He was awarded the Combat Action Ribbon, among 
other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the RO in 
North Little Rock, Arkansas, which denied service connection 
for peripheral neuropathy of both legs and a July 2006 
decision which granted service connection for PTSD and 
assigned a 50 percent disability rating for PTSD.  The 
Veteran has perfected an appeal as to the denial of service 
connection for peripheral neuropathy of both legs and has 
initiated an appeal as to the disability rating assigned to 
the impairment resulting from his PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Review of the Veteran's claim for entitlement to service 
connection for peripheral neuropathy reveals that relevant VA 
medical records are not contained in the Veteran's claims 
file and thus not available for review.  In particular, there 
are several references in the available medical records to 
nerve conduction studies of the Veteran's legs.  The report 
of such study(ies) is not contained in the claims file, 
however.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, we note that the veteran now contends that he 
is required to spend at least 50 percent of his days in a 
wheelchair due to bilateral peripheral neuropathy involving 
his legs.  Although the VA provision of a wheelchair is 
reflected in the Veteran's medical records, it is not clear 
exactly why the Veteran is wheelchair bound to such an 
extent.  

On the Veteran's application for VA benefits, he indicated 
that his peripheral neuropathy had its inception in 1969.  
However, his claims file contains only medical evidence 
reflecting treatment during the current decade and a single 
VA examination report dated in 1984, which does not reflect 
the presence of peripheral neuropathy or any nerve-related 
complaints at that time.  Thus, upon remand, additional 
enquiry should be undertaken to ascertain when the Veteran's 
peripheral neuropathy was initially diagnosed. 

In a July 2006 decision the RO granted service connection for 
PTSD and assigned a 50 percent disability rating.  In 
correspondence of August 2006, filed on a VA Form 9, normally 
used to perfect a substantive appeal, the Veteran expressed 
disagreement with the rating assigned to impairment resulting 
from his PTSD, indicating that it "may be higher."  In 
August 2007, the RO issued a rating decision continuing the 
50 percent disability rating, in essence treating the 
Veteran's August 2006 correspondence as a new claim, rather 
than as a notice of disagreement with the July 2006 decision.  
In this case, the Board finds that the August 2006 
communication constituted a notice of disagreement, rather 
than a new claim, because it fulfills the substantive 
requirements to be considered a notice of disagreement and it 
was filed within the time limitation set forth for notices of 
disagreement.  That is, the Veteran clearly disagreed with 
the rating assigned to his PTSD and indicated a desire for 
appellate review, as he used a substantive appeal form.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the Veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, 
for the sole purpose of remanding to order issuance of a 
statement of the case along with information about the 
process for perfecting an appeal as to the issue, if the 
Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for symptoms of 
peripheral neuropathy since 1969.  After 
securing any necessary releases, the RO 
should obtain these records for inclusion 
in the claims file.

2.  The RO should specifically ascertain 
when the Veteran initially sought VA 
medical treatment, and from which VA 
medical facilities.  All VA treatment 
reports should then be obtained for 
inclusion in the claims file, to include 
the report of nerve conduction testing in 
2004 or 2005.

3.  The RO should furnish the Veteran 
with a Statement of the Case pertaining 
to the issue of entitlement to an initial 
disability rating greater than 50 percent 
for PTSD.  This claim will not be 
returned to the Board unless the Veteran 
perfects an appeal by filing a timely 
substantive appeal.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

